DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the ratio of the ephedra powder agent to the side effect-preventing powder agent is reversed in page 7 line 24-page 8 line 3, and page 17 lines 13-15 (pre-grant publication US 2021/0069064, paras.0017, 0044):
the weight ratio of the constitutional stable side-effect-preventing powder agent with respect to the ephedra powder was 8-10: 1 in Taeeumin, 9-11: 1 in Soeumin, and 8-10: 1 in Soyangin… (emphases added).  

Throughout the Specification, the ratio of 8-10:1 and 9-11:1 refer to the weight ratio of the ephedra powder to the side effect-preventing powder agent (A:B , not the reverse as in the above passage (B:A) (para.0037, 0048-50, pre-grant publication US 2021/0069064, see  Table 4).  Paragraphs 0048-0050 disclose that “when the ratio of the ephedra power and the side-effect-preventing powder agent for each constitution” is outside 8-10:1 or 9-11:1 of A:B, either weight loss was not achieved or people complained of side effects.  Should Applicant take the position that the above-quoted passage is correct, the other instances of the reversed ratio (A:B) and relevant disclosure should be corrected.
Appropriate correction is required.  This issue is related to the rejections below of claim 2  under 35 U.S.C. 112(a).


Claim 1 and others contain both objectionable and rejection-raising issues which are intertwined.   Applicant’s representative is invited to contact the examiner if a verbal discussion could be helpful. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “an ephedrine content of ephedra…is 3.0-4.0 %” (lines 5-6 of page; all line numbers are those on the page) seems to be “the ephedrine content is 3.0-4.0%”.
Claim 1 (line 11) recites “of which the ephedrine content is 3.0-4.0 %” which appears in line 8 and therefore is duplicative.
Claim 1 at line 20 recites “a mixture” which should be “the” or “said” mixture.
Claim 1 at line 21 recites “the tableted ones after tableting” which should be “the tablets”.
Claims 1, 2, and 7 are objected to because of the following informalities: “side-effect-preventing” is more properly “side effect-preventing powder”.
Claims 4 and 6 recite “the manufacturing of the concentrated and quantified ephedra powder agent so that the ephedrine content is 3.0-5.0 %” which appears in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for manufacturing an herbal medicinal formulation for treating obesity which can be prescribed based on Sasang constitutional medicine, comprising: an ephedra powder agent of which ephedrine content is concentrated to 3.0 to 4.0 %; and a side effect-preventing powder agent for each constitution prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent, wherein a weight ratio of the ephedra powder agent and the side effect-preventing powder agent is 8:1 to 11:1, does not reasonably provide enablement for manufacturing an herbal medicinal formulation for treating obesity which can be prescribed based on Sasang constitutional medicine, wherein a weight ratio of the side effect-preventing powder agent for each constitution with respect to the ephedra powder agent is 8-10:1 for Taeeumin , 9-11:1 for Soeumin, and 8-10:1 for Soyangin as recited in claim 2.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Throughout the Specification, the ratio of 8-10:1 or 9-11:1 refer to the ratio of the weight ratio of the ephedra powder to the side effect-preventing powder agent (A:B , not the reverse as in the above passage (B:A) (para.0037, pre-grant publication US 2021/0069064, see  paras. 0040, 0048-50, Table 4).  Table 4 and accompanying text disclose that “when the ratio of the ephedra power and the side-effect-preventing powder agent for each constitution” is outside . 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “which differs from 05.-2.5 % depending on a producing district and collecting period” (lines 7-8).  This refers to the initial concentration of ephedra prior to the concentrating process in “manufacturing a concentrated…”.  This should be made clear, e.g., “concentrated from an initial ephedrine content of 0.5-2.5 %...”.  
Claim 1 recites “manufacturing a concentrated and quantified ephedra powder agent …;” (lines 6-8) and “determining a weight according to each constitution…of which the ephedrine content is 3.0-4.0 %, and manufacturing a side-effect-preventing powder…with respect to the weight of the ephedra powder agent;” (lines 9-14).  Confusion arises from “quantified” in lines 6-8 and subsequent “determining a weight” because they appear identical 
Lines 15-19 recite “preparing” the ephedra powder agent and the side effect-preventing powder “while varying a weight ratio therebetween”, and “while mixing the ephedra powder agent and the side effect-preventing powder”.  This passage appears to involve more than one mental and physical steps that are combined, which should be recited separately if possible or at least clarified.
Line 16-17 recite “in consideration of weight, obesity, constitution…, and side effects” appear a matter of standard practice for a person in preparing an herbal medicinal tablet formulation.  The disclosure and claims do not contain any specific steps to follow, and therefore the scope of the limitation is vague.  
Lines 23 through the end of claim 1 recite “while sorting out defective ones…, displaying a label including information..”.  The separate steps should be separately recited.  “Displaying” appears to be a labeling, marking, or printing, etc. on the coated tablets.  It is unclear what if any effect is obtained from displaying or showing the information while sorting defective tablets, for example at the manufacturing location at large.
None of the dependent claims resolve any of the above issues in claim 1 and therefore are also rejected.

Further regarding claim 3, the relevant degree of obesity for each dose range is unclear.  The term “moderate”, “extreme”, “tolerance”, “moderate” in claim 3 are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also, the distinction between overweight versus obese is generally understood as overweight being above a healthy weight range and obese as excessively overweight.  However the boundary therebetween is not standardized or disclosed in the specification and therefore the terms render vague the scope of each dose range in claim 3.

Citation of Relevant Art
The manufacturing processes mentioned in the present claims, such as hydraulic decoction, vacuum concentration, and lyophilization of herbal medicine are known generally in prior art.  See, e.g., Wang (US 2008/0206368), paras.0014, 0026 and claim 14.

Conclusion
No claim is allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615